Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered January 14, 1977, convicting him of possession of gambling records in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, indictment dismissed, and case remitted to the Supreme Court, Westchester County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. With commendable candor, the District Attorney, in his brief, concedes that the decision of the Court of Appeals in People v Abbamonte (43 NY2d 74) mandates a reversal of the judgment. Mollen, P. J., Suozzi, Cohalan and Hawkins, JJ., concur.